Citation Nr: 1503776	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-30 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to payment of burial benefits.


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from December 1973 to December 1975.  He died in October 2011.  The appellant is the Veteran's sister.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2012 decision. 

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran died in October 2011 as a result of conditions which have not been alleged to have been related to his honorable military service.

2.  At the time of the Veteran's death, he was not in receipt of either VA compensation or pension benefits; did not have pending an original or reopened claim for compensation or pension; and was neither hospitalized by VA nor traveling under proper authority and at VA expense for the purpose of examination, treatment, or care.


CONCLUSION OF LAW

The criteria for burial benefits are not met.  38 U.S.C.A. §§ 2302 , 2303, 2307 (West 2014); 38 C.F.R. §§ 3.954, 3.1600, 3.1601, 3.1605 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case the appellant is seeking burial benefits for her brother, the Veteran.  Specifically, the appellant is seeking a transportation allowance based on her brother's burial at a national cemetery.  See November 2013 substantive appeal.

Specific to claims for burial benefits, a burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.

If a veteran dies as a result of a service-connected disability or disabilities, certain amounts as authorized may be paid toward the veteran's funeral and burial expenses.  38 C.F.R. § 3.1600(a).  However, in this case the record does not establish, and the appellant does not allege, the Veteran's death was due to service-connected disabilities.  Therefore entitlement to burial benefits under section 3.1600(a) is not established.

If a veteran's death is not a result of service-connected disability or disabilities, entitlement to payment of benefits toward his funeral and burial expenses including the cost of transporting the body to the place of burial is subject to the following conditions: (1) at the time of death, the veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); (2) the veteran had an original or reopened claim for either benefit pending at the time of his death and (i) in the case of an original claim, there is sufficient evidence of record on the date of the veteran's death to have supported an award of compensation or pension effective prior to the date of his death; or (ii) in the case of a reopened claim, there is sufficient prima facie evidence of record on the date of the veteran's death to show entitlement prior to the date of death; or (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

However, the Board finds none of the conditions under section 3.1600(b) are met in this case.

The record does not establish, and the appellant has not alleged, that the Veteran was in receipt of pension at his time of death.  The record reflects that the Veteran did not have a claim for benefits pending at his time of death.  The record also reflects that the body of the Veteran is not currently held by a State.  Therefore entitlement to benefits under 38 C.F.R. § 3.1600(b) is not established.

Finally, burial benefits may be paid if a person dies from nonservice-connected causes while "properly hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. § 3.1600(c).  "Properly hospitalized" by VA means admission to a VA facility for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C.A. § 1710 or § 1711(a); admission (transfer) to a non-VA facility for hospital care under the authority of 38 U.S.C.A. § 1703; admission (transfer) to a nursing home under the authority of 38 U.S.C.A. § 1720 for nursing home care at the expense of the United States; or admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C.A. § 1741.  If a veteran dies enroute while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605(a) .

According to the appellant, the Veteran was not hospitalized at a VA facility at the time of his death, but rather was receiving care at Capital Caring Center.

Thus, the Board finds that the Veteran did not die while properly hospitalized by VA.  There is no indication in the record that such involved admission to a non-VA facility for hospital care under 38 U.S.C.A. § 1703.  Furthermore, he did not die enroute while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care.  Accordingly, the criteria for entitlement under 38 C.F.R. §§ 3.1600(c) and 3.1605(a) are simply not met. 

Based on the foregoing, therefore, the Board concludes that the legal requirements for burial benefits, either service-connected or nonservice-connected, have not been met. 

The Board sympathizes with the appellant regarding the loss of the Veteran.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990). 

Accordingly, it must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 510 7(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board regrets that it cannot offer a more positive outcome for the appellant.  However, as described above, the Board is without authority to grant benefits. 

Consequently, the appellant's claim for burial benefits must be denied.

Duties to Notify and Assist

 The Board observes that 38 U.S.C.A. §§ 5103(a) and 5103A and 38 C.F.R. § 3.159 impose obligations on VA in terms of its duty to notify and assist claimants.  As explained above, however, the law, and not the evidence, is dispositive in this case.  Hence, VA's duties to notify and assist claimants pursuant to the above-noted legal authority are not applicable.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, even if the Board was to presume, for the sake of argument, that there is some deficiency insofar as preliminary VA notice and development, such would be inconsequential and, therefore, at most harmless error.  As such, there is no prejudice to the appellant in the Board proceeding to adjudication of this claim.


ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


